           Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 1 of 10




Benjamin J. Sweet
NYE STIRLING HALE & MILLER, LLP
1145 Bower Hill Road, Suite 104
Pittsburgh, Pennsylvania 15243
Email: ben@nshmlaw.com
Phone: (412) 857-5350

                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA

---------------------------------------------------------
                                                          :
SURESH MALLELA,                                           :
                                                          :
                                    Plaintiff,            :
                                                          :   Civil Action No. 2:19-cv-01658
         v.                                               :
                                                          :
COGENT INFOTECH CORP.,                                    :
                                                          :
                                    Defendant.            :
                                                          :
--------------------------------------------------------- :


                       PLAINTIFF’S MOTION TO DISMISS OPPOSITION

         Plaintiff respectfully submits this opposition to Defendant’s Amended Brief in Support of

its Partial Motion to Dismiss Counts I, IV and V of Plaintiff’s Complaint Pursuant to Fed. R.

Civ. P. 12(b)(6) (D.E. 10) (“Def. Br.”).


I.       INTRODUCTION

         In or around October 2017, Defendant Cogent Infotech Corp., (“Cogent” or “Company”)

lured Plaintiff—an Indian citizen and information technology professional—to the United States

with promises of long-term work and attendant generous salaries, health insurance and assistance
            Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 2 of 10




with obtaining a Permanent Resident Card (aka “Green Card”) along with other benefits Plaintiff

could not find in his home country. ¶¶ 2-3.1 Defendant’s promises were false.

          By letter authored by Cogent CEO Nandan Banerjee and dated October 31, 2017 (“Oct. 31

Letter”), Cogent represented to Plaintiff, among other things, that Plaintiff “will be paid a base

salary in the amount of $105,000 per annum, on a W-2 basis, payable semi-monthly, on the 2nd

and 16th day of each month . . .” Id. Cogent further represented in the October 31 Letter that

Plaintiff would be entitled to health insurance and paid time off. Id. Cogent and Plaintiff

subsequently agreed to modify this agreement in one way: making Plaintiff an hourly employee to

be paid $60 per hour. Id. Importantly, the October 31 Letter also memorialized Cogent’s

representation to Plaintiff that Cogent would assist Plaintiff in obtaining a Green Card. ¶ 30.

Specifically, Cogent represented “Green Card Sponsorship. Green Card process will be sponsored

by Cogent Infotech Corporation and process will be initiated upon completion of 3 months of

employment.” Id.

          Based on these representations, Plaintiff joined Cogent. ¶ 31. Cogent, in turn, hired

Plaintiff out to Deloitte Consulting, LLC, beginning December 2017, where Plaintiff dutifully

performed his job until December 2018. Id. Cogent then hired Plaintiff out to Nityo Infotech

Corporation, where Plaintiff, again, dutifully performed his job until April 30, 2019. Id.

          At no time during Plaintiff’s employment did Cogent do anything meaningful (if at all) to

fulfill its promise to obtain for Plaintiff a Green Card, the primary bait Cogent used to lure Plaintiff

into its employ. ¶ 32. Cogent also refused to pay Plaintiff for a portion of his work in retaliation

for complaining about his situation, despite its duty under, and in violation of, the law, and multiple

requests by Plaintiff to do so. ¶ 33. In addition, during and following his employment, Plaintiff



1
    ¶ refers to paragraphs in Plaintiff’s Complaint (D.E. 1).
                                                    2
            Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 3 of 10




was made to endure verbal abuse and threats designed to prolong Plaintiff’s forced labor situation

and retaliate against him for ending same. ¶¶ 34-35.

          Wrongly lured to the U.S. and finding himself the victim of U.S. labor law violations,

unable to collect the money he had rightly earned working for Defendant, and afraid for his well-

being, Plaintiff brought the within action against Defendant for violations of the Trafficking

Victims Protection Act of 2000 and Trafficking Victims Reauthorization Act of 2003, 18 U.S.C

§§ 1589(a), 1590, 1592 and 1597 (together “TVPA”) (Count I, ¶¶ 36-45); the Fair Labor Standards

Act, 29 U.S.C. §§ 203, 206(a) and 218(c) (Count II, ¶¶ 46-50); Pennsylvania’s Wage Payment and

Collection Law, 43 Pa. Stat. § 260.1 (Count III, ¶¶ 51-54); and state common law claims for

intentional infliction of emotional distress (Count IV, ¶¶ 55-59), negligent infliction of emotional

distress (Count V, ¶¶ 60-63) 2 and breach of contract (Count VI, ¶¶ 64-69).

          Tellingly, Cogent only challenges Plaintiff’s allegations with regard to Counts I and IV

(see, e.g., Def. Br. at 1-2), thereby conceding that Plaintiff has pled adequately its Fair Labor

Standards Act (Count II), Pennsylvania Wage Payment and Collection Law (Count III) and breach

of contract (Count VI) claims.

          For the reasons below, Counts I and IV should be sustained as well.

II.       ARGUMENT

          A.     Pleading Standard

          To survive a motion to dismiss based on Fed. R. Civ. P. 12(b)(6) a complaint need only

contain sufficient factual matter to “state a claim for relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the [complainant] pleads factual content that allows



2
    Plaintiff hereby voluntarily dismisses Count V.
                                                  3
            Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 4 of 10




the court to draw the reasonable inference that the [defendant] is liable for the misconduct alleged.”

Id. To defeat a Rule 12(b)(6) motion, a complaint’s factual allegations need only “raise a right to

relief above the speculative level....” Eid v. Thompson, 740 F.3d 118, 122 (3d. Cir. 2014) (quoting

Twombly, 550 U.S. at 555). “And, of course, a well-pleaded complaint may proceed even if it

strikes a savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

remote and unlikely.’” Twombly, 550 U.S. at 556. Plaintiff’s Complaint readily meets this

standard.

       B.       The Complaint Adequately Pleads TVPA Violations and Claims

       The TVPA makes liable anyone who “knowingly provides or obtains the labor or services

of a person by any one of, or by any combination of, the following means (1) by means of force,

threats of force, physical restraint or threats of physical restraint to that person or another person;

(2) by means of serious harm or threats of serious harm to that person or another person; (3) by

means of the abuse or threatened abuse of law or legal process; or (4) by means of any scheme,

plan, or pattern intended to cause the person to believe that, if that person did not perform such

labor or services, that person or another person would suffer serious harm or physical restraint.”

. . . 18 U.S.C. § 1589(a) (emphasis added).

       For purposes of the TVPA, “‘abuse or threatened abuse of law or legal process’ means the

use or threatened use of a law or legal process, whether administrative, civil, or criminal, in any

manner or for any purpose for which the law was not designed, in order to exert pressure on another

person to cause that person to take some action or refrain from taking some action.” Id. at (c).

“‘Serious harm’ means any harm, whether physical or nonphysical, including psychological,

financial, or reputational harm, that is sufficiently serious, under all the surrounding circumstances,




                                                  4
          Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 5 of 10




to compel a reasonable person of the same background and in the same circumstances to perform

or to continue performing labor or services in order to avoid incurring that harm.” Id.

       Here, Plaintiff alleges that Cogent subjected him to “abuse or threatened abuse of law or

legal process” through the threatened use of administrative legal process for which the law was

not designed, in order to exert pressure on Plaintiff to endure an abusive work environment and

refrain reporting Cogent to the authorities or quitting his job. ¶¶ 25, 39.3 Such allegations, standing

alone, are more than sufficient to plead a claim for violation of the TVPA. See, e.g., Lipenga v.

Kambalame, 219 F. Supp. 3d 517, 525-526 (D. Md. 2016).

       Specifically, as set forth in the Complaint, Plaintiff traveled thousands of miles to obtain

better employment and U.S. citizenship, based on Defendant’s promises. See ¶¶ 2-3. Indeed,

Cogent promised this and more. Id. By failing to deliver, Cogent left Plaintiff in a strange land

without money he could have earned back home and no closer to U.S. citizen ship and, just as

importantly, worse for the wear due to the abuse he endured while in Cogent’s employ. See ¶¶ 31-

35. Defendant’s attempt – on a motion to dismiss with no factual record other than the Complaint

– to minimize and re-write the facts of Plaintiff’s plight ignores the seriousness of its actions.

       Indeed, that myriad federal and state laws exist to protect workers from such harms as

refusal to pay wages, harassment and retaliation speaks volumes of their importance to individual’s

core values and well-being; Cogent’s failure to attempt to refute Plaintiff’s allegations that it

violated these laws speaks even more. See Def. Br. at 1-2 (Defendant not challenging Plaintiff’s

federal or state workers’ rights claims (Counts II and III) nor his breach of contract claims (Count

V)). Just as importantly, Defendant lured Plaintiff here, and strung him along for nearly a year



3
  Plaintiff also suffered “serious harm,” including psychological, financial, and/or reputational
harm, that was sufficiently serious, under all the surrounding circumstances, to compel him
reasonably to continue performing labor or services in order to avoid incurring that harm.
                                                  5
            Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 6 of 10




and a half, with the promise of helping him obtaining a Green Card—an unconscionable act with

devastating consequences for any would-be U.S. citizen, including Plaintiff. This is particularly

so where, as here, Plaintiff (and anyone similarly situated for that matter) must (and did) endure

awful treatment from employers like Cogent, including the failure to pay wages, just to retain their

visa status (see, e.g., ¶ 35) because losing visa-sponsoring job means losing their position in the

skilled employment-based green card queue which currently includes over 700,000 Indian

professionals in line for the 140,000 green cards issued each year. See, e.g., QZ.com: For Over

200,000 Indians, The Wait For A Green Card Is Longer Than Their Lifetimes, Ananya

Bhattacharya, March 31, 2020 (Green Card applicants “cannot be unemployed at any time . . .

[because they will] lose their status and places in the green card queue . . .”).4

          Cogent and like companies can and do grossly mistreat employees like Plaintiff at will,

creating traumatizing situations for their victims, including Plaintiff. Taken together, these facts

establish the “abuse or threatened abuse of law or legal process” and “serious harm” the TVPA

prohibits and, as such, the Complaint adequately pleads actionable TVPA violations. Courts

regularly sustain allegations just like those pleaded here.

          For example, in Lipenga, 219 F. Supp. 3d 517, 525-526, the court sustained plaintiff’s

TVPA allegations where the complaint alleged that her former employer obtained her labor by

abuse or threatened abuse of law or legal process by inducing her to come to the United States

under the false promises of fair working conditions and appropriate compensation, among other

things.




4
  https://qz.com/india/1828970/over-200000-indians-could-die-waiting-for-a-us-green-card/ last
accessed April 22, 2020.
                                                  6
          Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 7 of 10




       Similarly, in Ramos-Madrigal v. Mendiola Forestry Service, LLC, 799 F. Supp. 2d 958,

960 (W.D. Ark. 2011), for example, the court denied defendant’s motion to dismiss the plaintiff’s

TVPA claim where, as here, the threats implicated “serious immigration consequences in order to

prevent them from leaving employment” and thus its “abuse of the legal process” prong. See also

Bistline v. Parker, 918 F.3d 849, 872 (10th Cir. 2019) (TVPA forced labor properly alleged where

church leader threatened compliance with threats and withholding of pay); Novoa v. The Geo

Group, Inc., 2018 WL 4057814, *5 (C.D. Cal. Aug. 22, 2018) (TVPA forced labor allegation

sustained where plaintiff threatened for protesting unlawful treatment). Here, nothing more is

required, especially on a motion to dismiss for failure to state a claim.

       Cogent’s arguments to the contrary are unpersuasive. For example, Defendant claims, “as

a threshold matter,” that the TVPA is designed only to address sex trade, slavery and slavery like

conditions (Def. Br. 4), ignoring the plane language of the statute, the cases it cites immediately

thereafter (see id.) and myriad other decisions--e.g., Barrientos v. CoreCivic, Inc., 332 F. Supp. 3d

1305, 1310 (M.D. Ga. 2018) (“If Congress intended the TVPA to apply narrowly to human

traffickers or human trafficking-related labor only, it could have easily limited § 1589 or § 1595

to those circumstances by saying so in those sections of the Act. Congress placed no such

restriction in the statute but chose instead to broadly prohibit “whoever” from “obtain[ing] labor”

by any of the proscribed means. 18 U.S.C. § 1589(a).”). Defendant also seemingly ignores the

allegations of the Complaint, citing, e.g., Headley v. Church of Scientology Int’l, 687 F.3d 1173

(9th Cir. 2012) for the proposition that an employer may warn an employee about the potential

consequences of leaving a job (Def. Br. at 5)—an apparent attempt to rewrite Plaintiff’s allegations

of harassment and retaliation for complaining about his mistreatment. See, e.g. ¶ 35. And Muchira

v. Al-Rawaf, 850 F.3d 605 (4th Cir. 2017) and Zavala v. Walmart Stores, Inc. 691 F.3d 527 (3rd



                                                  7
          Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 8 of 10




Cir. 2012), to which Cogent cites extensively, (see Def. Br. 4-9) analyze summary judgment and

class certification related proof thresholds, not the pleading requirements at issue, here.

       Accordingly, Plaintiff’s TVPA claims are adequately pleaded and should be sustained.

       C.      The Complaint Adequately Pleads Intentional Infliction of Emotional Distress

       In Pennsylvania, “[t]o prove a claim of intentional infliction of emotional distress (“IIED”),

the following elements must be established: (1) the conduct must be extreme and dangerous; (2) it

must be intentional or reckless; (3) it must cause emotional distress; (4) that distress must be

severe.” Laneve v. Latrobe Steel Co., CIV.A. 14-216, 2015 WL 4911824, at *7 (W.D. Pa. Aug.

17, 2015) quoting Hoy v. Angelone, 456 Pa.Super. 596, 691 A.2d 476, 482 (Pa.1997). Plaintiffs

allege each of foregoing; on a motion to dismiss this claim should be sustained.

       As set forth in the Complaint, and discussed above, Cogent’s actions caused Plaintiff to

leave his homeland and travel to a foreign country based on false promises of a life-changing Green

Card and unfulfilled promises of generous pay and other benefits afforded workers in America.

See Section B. Moreover, Plaintiff was made to endure the above while enduring threats and other

retaliation for complaining about his mistreatment. Id.

       In defending its actions in this regard, Cogent points to a litany of cases involving sexual

assault, death, dismemberment, and other dreadful acts in an effort to minimize its actions and

their effects as well as to suggest employment-related IIED claims are impermissible.         This is

simply untrue. Employment-related IIED claims are taken seriously and sustained in Pennsylvania

(and other states), contrary to Cogent’s suggestion. See Bowersox v. P.H. Glatfelter Co., 677

F.Supp. 307, 310-312 (M.D. Pa. 1988) (sustaining employment related IIED claim where plaintiff

endured harassment and retaliation (and collecting cases)); Shaffer v. Nat’l Can Corp., 565 F.Supp.

909, 915-916 (E.D. Pa. 1983) (same).



                                                  8
         Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 9 of 10




       Accordingly, Plaintiff’s claims for intentional infliction of emotional distress are

adequately pleaded and should be sustained.

III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s Complaint should be sustained in its entirety. If

the Court dismisses any part of the Complaint challenged by Defendant, Plaintiff respectfully

requests leave to amend pursuant to Fed. R. Civ. P. 15.

Dated: April 24, 2020                                Respectfully submitted,
                                                     NYE STIRLING HALE &
                                                     MILLER, LLP

                                                     /s/ Benjamin J. Sweet
                                                     Benjamin J. Sweet
                                                     1145 Bower Hill Road, Suite 104
                                                     Pittsburgh, Pennsylvania 15243
                                                     Email: ben@nshmlaw.com
                                                     Phone: (412) 857-5350

                                                     THE WEISER LAW FIRM, P.C.
                                                     Christopher L. Nelson, Pro Hac Vice pending
                                                     John J. Gross, Pro Hac Vice pending
                                                     22 Cassatt Avenue
                                                     Berwyn, PA 19312
                                                     Email: jjg@weiserlawfirm.com
                                                     Phone: (610) 225-2677

                                                     Counsel for Plaintiff




                                                 9
          Case 2:19-cv-01658-NR Document 17 Filed 04/24/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, Plaintiff’s Opposition to the Motion to Dismiss was

filed electronically with the Court’s Case Management/Electronic Case Files (CM/ECF) docketing

system. Notice of this filing will be sent to all counsel of record by operation of the docketing

system.



                                             /s/ Benjamin J. Sweet
                                             Benjamin J. Sweet




                                               10
